Case: 16-30320       Document: 00513792590         Page: 1     Date Filed: 12/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                     FILED
                                       No. 16-30320                            December 12, 2016
                                                                                  Lyle W. Cayce
                                                                                       Clerk
WILLIAM D. CARROLL, JR.; CAROLYN K. CARROLL; PAMELA
CARROLL ALONSO,

                                                  Plaintiffs - Appellants
v.

SAMERA L. ABIDE; XYZ INSURANCE,

                                                  Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            USDC No. 3:14-CV-00503


Before JONES, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM:*
       This pro se appeal has been considered in the light of the briefs and
pertinent parts of the record. The judgment is affirmed essentially for the
reasons stated by the district court, Carroll v. Abide, No. 3:14-CV-00503, 2016
WL 1048992, at *3 (M.D. La. 11 March 2016).
       AFFIRMED.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.